DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed January 4, 2022 is vacated. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account. However, applicant may wait until the application is either found allowable or held abandoned. If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied. If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 1, 3, 5-9, 13 and 14 considered unpatentable for the reasons indicated below: The claims are unpatentable under 35 U.S.C 101.
Status of Claims
The claim listing filed October 7, 2021 is pending. Claims 1, 3, 5-9, 13 and 14 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “A method for reducing the risk of progression from prediabetes to Type II Diabetes in a subject” and recites in the body of the claim “collecting a biological sample from a subject”. The is a lack of nexus between the preamble and body of the claim with regard to the subject population. The subject population in the preamble are prediabetic whereas the subject in the body of the claim is any subject. Therefore, the subject population encompassed by the claim is not clearly and precisely defined. It is suggested to amend the claim to correct the subject population. For example, the body of the claim can be amended to recite “collecting a biological sample from the subject” to clarify that the subject is prediabetic. Claims 3, 5-9, 13 and 14 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-9, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. These claims are drawn to a law of nature and abstract idea(judicial exception) without significantly more. The determination is based on the following analysis.
Question 1: Are the claims to a process, machine, manufacture or composition of matter? Yes, claims 1, 3, 5-9, 13 and 14 are process claims.
Accordingly, the analysis must proceed to prong 1 of step 2A to determining whether the claims recites an abstract idea, a law of nature or a natural phenomenon.
Question 2A(Prong 1): Do the claims recite an abstract idea, a law of nature or a natural phenomenon? Yes, there is a natural correlation (law of nature) recited in the claims. The claims recite the correlation between a loss of direct correlation of IL-33 and ST2 expression and the risk of developing Type II Diabetes. This correlation is a law of nature. 
In addition, claim 3 further recites a determining step which could be considered an abstract idea/mental process. Claim 3 requires determining the expression profile using RT-PCR. RT-PCR is routinely used to measure gene expression. In addition, RT-PCR is routinely used to characterize gene expression for patients having (or suspected of having) Type 2 diabetes. The determining step is considered an abstract idea/mental process because detecting gene expression with RT-PCR is routine and conventional and determining the expression profile such as looking at the result obtained from RT-PCR output can be performed mentally and thus is a mental process. See “Type 2 Diabetes, Cardiovascular and Related Complications and Evidence-Based Complementary Treatments, Ed. By Robert Fried and Richard M. Carlton, CRC Press, 2018, page (“In patients with Type 2 diabetes, plasma total antioxidant status and leukocyte telomere length were measured by RT-PCR (a technique commonly used in molecular biology to detect RNA expression).”).  Available at https://www.google.com/books/edition/Type_2_Diabetes/F_p0DwAAQBAJ?hl=en&gbpv=1&dq=RT-PCR+type+2+diabetes&pg=PT202&printsec=frontcover and Diabetes: An Old Disease, a New Insight, Ed. Shamim Ahmad, Springer, 2013,page 296 (“Changes at the gene and protein expression levels have been reported in Type 2 diabetic pancreatic islets by several researchers … Quantitative RT-PCR studies were performed on selected genes, which confirmed changes in the expression of genes known to be important in beta-cell function … .”). 
Accordingly, the analysis must proceed to prong 2 of step 2A to see whether the natural law has been “integrated” into a practical application.
Question 2A (Prong 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? The additional required steps other than the judicial exceptions are (a) collecting a biological sample from a subject and (b) detecting for the presence of the loss of direct correlation between IL-33 and ST2 expression in the biological sample. Both steps are claimed to performed by any means. The claimed administration step is not required as this step is a conditional step and when required, when the expression profile is detected in the biological sample, the administration step is too generic to be considered a practical application.
With regard to the additional steps, which are required, the method step of “collecting a biological sample from a subject” method step could not be considered an “integration.” Generic data gathering steps (by any means) typically constitute insignificant extra-solution activity. Likewise, the detection step (by any means) of the expression profile would also be considered a generic “data gathering” step since the Type II Diabetes risk assessment could not be performed without it and claim 1 provides no limitation on how that detection occurs.
Claim 3 limits the detection step to RT-PCR, but this step would represent no more than a known data gathering procedure. Further, the RT-PCR method is not being used in any new way to improve the technology claimed. Thus, the ordered combination of steps for both claims 1 and 3 would collectively represent just basic “data gathering” steps necessary to observe the natural correlation itself.  
Accordingly, the analysis must continue to step 2B. 
Question 2B: Do the claim(s) as a whole recite an inventive concept (aka something significantly more) than the judicial exception? No. The claimed “data gathering” steps noted above for claims 1 and 3 are all routine and conventional. Type II diabetes risk variant expression profiles have been measured routinely from biological samples from at least as early as 2007. This position is reinforced by the specification which indicates that “any” known method may be used to collect the samples and “any” known method may be used to detect the expression variants. The Applicants are not claiming an “inventive concept” with such broad generic claims written with a high degree of generality. 
RT-PCR was also routinely used to measure gene expression. In addition, RT-PCR was routinely used to characterize gene expression for patients having (or suspected of having) Type 2 diabetes. Thus, the RT-PCR in claim 3 does not provide an “inventive concept” either.
The administration step is contingent on the detection of the loss of correlation between IL-33 and ST2 in the biological sample. When the loss of correlation is detected, the claimed administration step is too generic (e.g., administering “any” pharmaceutical or dietary supplement) to provide an inventive concept. In addition, the other claimed treatments (e.g., exercise or modified diet) were routine and conventional therapies for obese patients (at risk for diabetes).
Claims 5 and 6 recites prescribing regular exercise or a modified diet, respectively. The step of prescribing is not a positive limitation because it does not require the exercise or modified diet to be performed or used by the subject. Even if the regular exercise and modified diet were used by the subject, modified diets and regular exercise are routinely practiced by pre-diabetic subject; thus, are well-understood, routine and conventional activities in treating pre-diabetics. See “Preventing Type 2 Diabetes”, National Institute of Diabetes and Digestive and Kidney Diseases, https://www.niddk.nih.gov/health-information/diabetes/overview/preventing-type-2-diabetes, December 2016 and “Diagnosis and treatment - Prediabetes”, Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/prediabetes/diagnosis-treatment/drc-20355284?p=1, 2022
Claims 7-9 recite the administration of more specific agents. Claim 7 recites administering more specific pharmaceuticals such as atorvastatin, insulin, metformin and non-steroidal anti-inflammatory drugs. Claims 8 and 9 recite administering specific dietary supplements that consists of probiotics, prebiotics and symbiotic. Pharmaceutical agents such as atorvastatin, insulin, non-steroidal anti-inflammatory drugs, prebiotics, synbiotics and probiotics are not administered to prediabetics to treat prediabetes or prevent the Type 2 diabetes, although some subjects that are prediabetic may be administered the pharmaceutical agents for other medical reasons (e.g., to control high cholesterol or to relieve constipation). See “You’ve Been Diagnosed With Prediabetes – What’s Next?”, GoodRx, https://www.goodrx.com/conditions/prediabetes/diagnosed-with-prediabetes-now-what; July 2019 and “Diagnosis and treatment - Prediabetes”, Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/prediabetes/diagnosis-treatment/drc-20355284?p=1, 2022. Therefore, the administration of agents like statins, insulin prebiotics, NSAIDs and probiotics that are claims are nominally connected to the law of nature at best, because the agents are not prescribed to prediabetics to treat prediabetes or prevent the development of Type II diabetes.
Therefore, in conclusion, claims 1, 3, 5-9, 13 and 14 are rejected under 35 U.S.C. § 101. These claims read on detecting a natural law and/or abstract idea using only routine and conventional techniques claimed at a high level of generality with no additional method steps required (e.g., no administration step is required).
Summary
Claims 1, 3, 5-9, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1, 3, 5-9, 13 and 14 are rejected under 35 U.S.C. 101. Claims 1, 3, 5-9, 13 and 14 are free of the prior art.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658